DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "144" and "146" have both been used to designate a directional arrow (Fig.2, 144 is used; Fig.3 has no reference character; Fig.4/5, 146 is used). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “144” has been used to designate both a directional arrow (Fig.2) and a rotation arrow (Fig.3).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes 

Specification
The disclosure is objected to because of the following informalities: in ¶25, reference number 144 is used describing both a directional arrow without rotation and directional arrow by way of rotation; these appear to be different. Additionally, when describing alternate embodiment of Fig.3, reference number 146 is recited, however, Fig.3 does not contain reference number 146.
Clarification and/or amendment is respectfully requested.  

Claim Objections
Claims 1, 5, 9-12, 16 and 20 are objected to because of the following informalities.

Claim 1 recites “the hub” in line 4 and also recites “a rotatable hub” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hub” in line 4.

Claim 5 recites “the horizontal rotor hub axis” in line 3-4 and 4-5 and depends from claim 1 which recites “a horizontal rotor axis” in line 4-5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the horizontal rotor axis” in claim 5 line 3-4 and 4-5.

Claim 9 recites “the rotor hub” in line 2-3 and depends from claim 1 which recites “a rotatable hub” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hub” in claim 9 line 2-3.

Claim 10 recites “the rotor hub” in line 2-3 and depends from claim 1 which recites “a rotatable hub” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hub” in claim 10 line 2-3.

Claim 11 recites “the hub” in line 4 and also recites “a rotatable hub” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the rotatable hub” in line 4.

Claim 12 recites “the horizontal rotor hub axis” in line 3-4 and 4-5 and depends from claim 11 which recites “a horizontal rotor axis” in line 4-5; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the horizontal rotor axis” in claim 12 line 3-4 and 4-5.

Claim 16 recites “the horizontal rotor hub axis” in line 4-5 and depends from claim 14 which recites “a horizontal rotor axis” in line 3; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the horizontal rotor axis” in claim 16 line 4-5.

Claim 20 recites “the rotor hub” in line 2 and depends from claim 14 which recites “a hub” in line 2; for claim terminology consistency purposes, the examiner respectfully recommends reciting “the hub” in claim 20 line 2.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites “a plurality of toothed wheels, each of the plurality of foldable rotor blades coupled to one of the plurality of toothed wheels at the single fixed rotation point” (emphasis added) in line 11-13; it is not clear how each of the plurality of foldable rotor blades are coupled to one of the toothed wheels. The examiner respectfully points out that the claim limitation should include a recitation of the relationship of each the plurality of foldable rotor blades being connected to a respective one of the plurality of toothed wheels (or some similar clarification) to resolve the instant issue. Claims 2-10 depend from claim 1 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 2 recites “an incoming fluid flow” in line 3 and depends from claim 1 which recites “an incoming fluid flow” in line 9-10; it is not clear if an incoming fluid flow in claim 2 refers to the same incoming fluid flow introduced in claim 1 or to a different one. If the recitation in claim 2 of incoming fluid flow refers to the same one as in claim 1, the examiner respectfully recommends to change “an” 
Clarification and/or amendment is respectfully requested.

Claim 3 recites “an incoming fluid flow” in line 3 and depends from claim 1 which recites “an incoming fluid flow” in line 9-10; it is not clear if an incoming fluid flow in claim 3 refers to the same incoming fluid flow introduced in claim 1 or to a different one. If the recitation in claim 3 of incoming fluid flow refers to the same one as in claim 1, the examiner respectfully recommends to change “an” for “the” in claim 3, otherwise, the examiner recommends amending “an incoming fluid flow” to differentiate it from the recitation in claim 1.
Clarification and/or amendment is respectfully requested.

Claim 4 recites “an incoming fluid flow” in line 2 and depends from claim 1 which recites “an incoming fluid flow” in line 9-10; it is not clear if an incoming fluid flow in claim 4 refers to the same incoming fluid flow introduced in claim 1 or to a different one. If the recitation in claim 4 of incoming fluid flow refers to the same one as in claim 1, the examiner respectfully recommends changing “an” for “the” in claim 4, otherwise, the examiner recommends amending “an incoming fluid flow” to differentiate it from the recitation in claim 1. Claims 5-6 depend from claim 4 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 11 recites “a plurality of toothed wheels, each of the plurality of foldable rotor blades coupled to one of the plurality of toothed wheels at the single fixed rotation point” (emphasis added) in line 13-15; it is not clear how each of the plurality of foldable rotor blades are coupled to one of the 
Furthermore, claim 11 recites “an incoming fluid flow” in line 15 and also recites “an incoming fluid flow” in line 10; it is not clear if an incoming fluid flow in line 15 refers to the same incoming fluid flow introduced in line 10 or to a different one. If the recitation in line 15 of incoming fluid flow refers to the same one as in line 10, the examiner respectfully recommends changing “an” for “the” in line 15, otherwise, the examiner recommends amending “an incoming fluid flow” in line 15 to differentiate it from the recitation in line 10.
Furthermore, claim 11 recites the limitation "the static wind load" in line 19. There is insufficient antecedent basis for this limitation in the claim.
Claims 12-13 depend from claim 11 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 13 recites “the incoming fluid flow” in line 2 and depends from claim 11 which recites “an incoming fluid flow” in line 10 and line 15; it is not clear if the incoming fluid flow in claim 13 refers to an incoming fluid flow introduced in claim 11 line 10 or line 15.
Clarification and/or amendment is respectfully requested.

Claim 14 recites the limitation “rotating the at least one rotor blade” in line 5. There is insufficient antecedent basis for this limitation in the claim. Note that line 2-3 introduces “a plurality of foldable rotor blades” however, at least one rotor blade has not been properly introduced.
claim 14 recites “an incoming fluid flow” in line 9 and line 13 and also recites “incoming fluid flow” in line 7; it is not clear if an incoming fluid flow in line 9 and line 13 refer to the same incoming fluid flow introduced in line 7 or to a different one. If the recitation in line 9 and line 13 of incoming fluid flow refer to the same one as in line 7, the examiner respectfully recommends changing “an” for “the” in line 9 and line 13, otherwise, the examiner recommends amending “an incoming fluid flow” in line 9 and 13 to differentiate it from the recitation in line 7.
Furthermore, claim 14 recites “determining if the incoming fluid flow exceeds the rated value” in line 12 which appears to be a repetition of the recitation “determining if incoming fluid flow exceeds a rated value” in line 7; the examiner respectfully points out the recitation in line 12 could be deleted without affecting the scope of the claim and avoiding repetition of claim recitations.
Furthermore, Claim 14 recites “a plurality of toothed wheels, each of the plurality of foldable rotor blades coupled to one of the plurality of toothed wheels at the single fixed rotation point” (emphasis added) in line 18-20; it is not clear how each of the plurality of foldable rotor blades are coupled to one of the toothed wheels. The examiner respectfully points out that the claim limitation should include a recitation of the relationship of each the plurality of foldable rotor blades being connected to a respective one of the plurality of toothed wheels (or some similar clarification) to resolve the instant issue.
Claims 15-21 depend from claim 14 and fail to remedy its deficiencies.
Clarification and/or amendment is respectfully requested.

Claim 19 recites the limitation "the speed" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Clarification and/or amendment is respectfully requested.

Allowable Subject Matter
Claims 1, 11 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-10, 12-13 and 15-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:
The following claim limitations were not found in the found prior art:
a mechanical actuation structure comprising: a plurality of toothed wheels, each of the plurality of foldable rotor blades coupled to one of the plurality of toothed wheels at the single fixed rotation point, a threaded rod disposed in cooperative engagement with each of the plurality of toothed wheels; and a spring disposed proximate the threaded rod and configured to compensate for a static wind load on each of the plurality of foldable rotor blades;
a relevant prior art reference (Sturt - GB 2504552 A) discloses a wind turbine including foldable rotor blades (Fig.5, 9a/b) with toothed wheels (Fig.5) and a threaded rod (Fig.5, 4), however, there is no spring disposed proximate the threaded rod (note the threaded rod is a worm gear connected to actuator 5), the threaded rod is in cooperative engage with one of the toothed wheels instead of engaging each of the plurality of toothed wheels;
another relevant prior art reference (Mok – US 8,678,767 B2) discloses a wind turbine including foldable rotor blades (Fig.4, 18/118) and springs (Fig.5, 
another relevant prior art reference (Cuzenard – US 20140367968 A1) discloses a wind turbine including foldable rotor blades (Fig.4/6, 6) with toothed wheels (Fig.4/5, 5.1/21) and a threaded rod (Fig.5, 22), however, there is no spring disposed proximate the threaded rod (note the threaded rod is a pinion gear connected to actuator 23), the threaded rod is in cooperative engage with one of the toothed wheels instead of engaging each of the plurality of toothed wheels;
another relevant prior art reference (Pitre – US 20100143131 A1) discloses a wind turbine including foldable rotor blades (Fig.5/6, 21) and springs (Fig.5, 53) disposed on a rod (Fig.5, 41), however, the foldable blades do not have toothed wheels at their blade roots and there is no threaded rod cooperative engaging each of a plurality of toothed wheels;
another relevant prior art reference (Pitre et al - US 8,915,697 B2) discloses a wind turbine with foldable rotor blades with a configuration similar to the one discusses above in (4), see Fig.5/6;
another relevant prior art reference (Kim et al - US 7,066,709 B2) discloses a wind turbine including foldable rotor blades (Fig.3/4, 70) and springs (Fig.3/4, 84) disposed on a rod (Fig.3, 30), however, the foldable blades do not have toothed wheels at their blade roots and there is no threaded rod cooperative engaging each of a plurality of toothed wheels;
another relevant prior art reference (Morimoto - US 8,753,080 B2) discloses a wind turbine including foldable rotor blades (Fig.6, 6) disposed on a rod (Fig.3, 30), however, the foldable blades do not have toothed wheels at their blade roots and there is no spring or threaded rod cooperative engaging each of a plurality of toothed wheels;
a relevant prior art reference (Romero et al – US 20090185902 A1) discloses a wind turbine including rotor blades (Fig.1, 7) with toothed wheels (Fig.1, 9) and a threaded rod (Fig.1, 8), however, there is no spring disposed proximate the threaded rod (note the threaded rod is connected to pneumatic actuator 6a), the threaded rod configured to pitch the blades instead of folding the blades;
a relevant prior art reference (Jang – US 6,548,913 B2) discloses a wind turbine including rotor blades (Fig.2, 8) with toothed wheels (Fig.2, 12) and a threaded rod (Fig.2, 16) with a spring (Fig.2, 20), however, the threaded rod configured to pitch the blades instead of folding the blades and is not cooperative engaging each of a plurality of toothed wheels;
no other prior art reference was found anticipating all claim limitations in any of the independent claims or that could be used in combination with the references above to establish a prima facie case of obviousness.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN G FLORES whose telephone number is (571)272-3486.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:30pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JUAN G FLORES/Examiner, Art Unit 3745